Exhibit 10.02

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of February 10, 2005, is made by
and among DynTek, Inc., a Delaware corporation, with headquarters located at
18881 Von Karman Ave., Suite 250, Irvine, California 92512 (the “Company”), and
the investors named on the signature pages hereto (the “Initial Investors”).

 

RECITALS:

 

A.            In connection with the Securities Purchase Agreement dated
February 10, 2005 between the Initial Investors and the Company (the “Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Purchase Agreement, to issue and sell to the Initial Investors
an aggregate of 14,807,692 shares of the Company’s Common Stock (the “Common
Shares”) and warrants to purchase an aggregate of 3,701,919 shares of the
Company’s Common Stock, subject to adjustment (the “Warrants” and, collectively
with the Common Shares, the “Securities”).

 

B.            In order to induce the Initial Investors to execute and deliver
the Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act and applicable state securities laws with
respect to the Securities.

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Initial Investors hereby agree as
follows:

 


ARTICLE I
DEFINITIONS


 

Capitalized terms used and not otherwise defined herein have the respective
meanings given them set forth in the Purchase Agreement.  In addition, as used
in this Agreement, the following terms have the following meanings:

 


1.1           “CLOSING DATE” MEANS THE DATE ON WHICH THE PURCHASE OF THE
SECURITIES IS CONSUMMATED PURSUANT TO THE PURCHASE AGREEMENT.


 


1.2           “COMMON SHARES” MEANS THE SHARES OF COMMON STOCK SOLD PURSUANT TO
THE PURCHASE AGREEMENT.


 


1.3           “INVESTORS” MEANS THE INITIAL INVESTORS AND ANY OF THEIR
TRANSFEREES OR ASSIGNEES WHO AGREE TO BECOME BOUND BY THE PROVISIONS OF THIS
AGREEMENT IN ACCORDANCE WITH ARTICLE IX HEREOF.


 


1.4           “REGISTRABLE SECURITIES” MEANS THE COMMON SHARES AND THE WARRANT
SHARES, AND ANY SHARES OF CAPITAL STOCK ISSUED OR ISSUABLE FROM TIME TO TIME
(WITH ANY ADJUSTMENTS) IN EXCHANGE FOR OR OTHERWISE WITH RESPECT TO THE COMMON
SHARES OR WARRANT SHARES (INCLUDING SHARES ISSUED PURSUANT TO SECTION 2.2
HEREOF).


 


1.5           “REGISTRATION PERIOD” MEANS THE PERIOD BETWEEN THE DATE OF THIS
AGREEMENT AND THE EARLIER OF (I) THE DATE ON WHICH (X) ALL OF THE REGISTRABLE
SECURITIES HAVE BEEN SOLD BY THE INVESTORS

 

--------------------------------------------------------------------------------


 

pursuant to the Registration Statement and (y) are freely tradable under the
Securities Act (except that this clause (y) shall not apply with respect to
Shares sold to affiliates) and no additional Registrable Securities may be
issued in the future, (ii) the second anniversary of the last date on which
Warrant Shares are purchased under any then-outstanding Warrants, or (iii) the
date on which all the Registrable Securities may be immediately sold by the
Investors without registration and without restriction as to the number of
Registrable Securities to be sold, pursuant to Rule 144 or otherwise.


 


1.6           “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT.


 


1.7           THE TERMS “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT OR
STATEMENTS IN COMPLIANCE WITH THE SECURITIES ACT AND PURSUANT TO RULE 415 AND
THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT BY
THE SEC.


 


1.8           “RULE 415” MEANS RULE 415 UNDER THE SECURITIES ACT, OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS BASIS, AND
APPLICABLE RULES AND REGULATIONS THEREUNDER.


 


1.9           “SECURITIES” MEANS THE COMMON SHARES AND THE WARRANTS SOLD
PURSUANT TO THE PURCHASE AGREEMENT.


 


1.10         “WARRANTS” MEANS THE WARRANTS TO PURCHASE SHARES OF THE COMPANY’S
COMMON STOCK SOLD PURSUANT TO THE PURCHASE AGREEMENT.


 


1.11         “WARRANT SHARES” MEANS THE SHARES OF THE COMPANY’S COMMON STOCK
THAT MAY BE PURCHASED UPON EXERCISE OF THE WARRANTS.


 


ARTICLE II
REGISTRATION


 


2.1           MANDATORY REGISTRATION.  THE COMPANY SHALL FILE WITH THE SEC A
REGISTRATION STATEMENT ON FORM S-3 REGISTERING ALL OF THE REGISTRABLE SECURITIES
FOR RESALE WITHIN 30 DAYS AFTER THE CLOSING DATE UNDER THE PURCHASE AGREEMENT. 
IF FORM S-3 IS NOT AVAILABLE AT THAT TIME, THEN THE COMPANY WILL FILE A
REGISTRATION STATEMENT ON SUCH FORM AS IS THEN AVAILABLE TO EFFECT A
REGISTRATION OF ALL OF THE REGISTRABLE SECURITIES, SUBJECT TO THE CONSENT OF THE
INVESTORS, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.


 


2.2           EFFECTIVENESS OF THE REGISTRATION STATEMENT.  THE COMPANY WILL USE
ITS BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY
THE SEC AS SOON AS PRACTICABLE AFTER FILING, AND IN ANY EVENT NO LATER THAN THE
90TH DAY AFTER THE CLOSING DATE (THE “REQUIRED EFFECTIVE DATE”).  HOWEVER, SO
LONG AS THE COMPANY FILED THE REGISTRATION STATEMENT WITHIN 30 DAYS AFTER THE
CLOSING DATE, (A) IF THE SEC TAKES THE POSITION THAT REGISTRATION OF THE RESALE
OF THE REGISTRABLE SECURITIES BY THE INVESTORS IS NOT AVAILABLE UNDER APPLICABLE
LAWS, RULES AND REGULATIONS AND THAT THE COMPANY MUST REGISTER THE OFFERING OF
THE REGISTRABLE SECURITIES AS A PRIMARY OFFERING BY THE COMPANY, OR (B) IF THE
REGISTRATION STATEMENT RECEIVES SEC REVIEW, THEN THE REQUIRED EFFECTIVE DATE
WILL BE THE 120TH DAY AFTER THE CLOSING DATE.  IN THE CASE OF AN SEC RESPONSE
DESCRIBED IN CLAUSE (A), THE COMPANY WILL, WITHIN 40 BUSINESS DAYS AFTER THE
DATE THE COMPANY RECEIVES SUCH SEC RESPONSE,

 

2

--------------------------------------------------------------------------------


 

file a Registration Statement as a primary offering.  The Company’s best efforts
will include, but not be limited to, promptly responding to all comments
received from the staff of the SEC.  If the Company receives notification from
the SEC that the Registration Statement will receive no action or review from
the SEC, then the Company will cause the Registration Statement to become
effective within five business days after such SEC notification.  Once the
Registration Statement is declared effective by the SEC, the Company will cause
the Registration Statement to remain effective throughout the Registration
Period, except as permitted under Section 3.  On the date of each monthly
anniversary of the date on which any breach of this Section 2.2 first occurs
(including failure to file a Registration Statement or to cause a Registration
Statement to be declared effective within the time periods set forth herein)
until the applicable default is cured (each, a “Payment Date”), the Company
shall pay to each Investor as damages additional shares of the Company’s Common
Stock equal to 2.0% of the Common Shares purchased by such Investor pursuant to
the Purchase Agreement and all such shares shall become Registrable Securities;
provided, that the total number of shares of the Company’s Common Stock payable
pursuant to this Section 2.2 to any Investor shall not exceed the lower of
(i) the aggregate number of Common Shares purchased pursuant to the Purchase
Agreement by such Investor and (ii) the number of shares, less one share, which,
if issued, would have, at the time of the Closing Date or Payment Date, required
shareholder approval of such issuance pursuant to Section 4350(i)(1)(D) of the
Nasdaq Marketplace Rules assuming that the Company is then subject to such
rule.  In the event the number of shares of the Company’s Common Stock issuable
under this Section 2.2 is restricted by the limitations in subsection (ii) of
the previous sentence, the Company may waive such limitation or, at the
Company’s election, the balance of the damages payable by the Company pursuant
to this Section 2.2 may be paid in cash (valuing the shares not so issued at the
average of the closing prices of the Company’s Common Stock over the twenty (20)
trading days immediately preceding the one-month anniversary of the default
which requires the issuance of shares) on the applicable Payment Date in
accordance with payment instructions provided by each Investor.


 


2.3           PIGGYBACK REGISTRATIONS.


 


(A)           IF, AT ANY TIME PRIOR TO THE EXPIRATION OF THE REGISTRATION
PERIOD, THE REGISTRATION STATEMENT CONTEMPLATED IN SECTION 2.1 ABOVE IS NOT
DECLARED EFFECTIVE WITH RESPECT TO ALL OF THE REGISTRABLE SECURITIES AND THE
COMPANY DECIDES TO REGISTER ANY OF ITS SECURITIES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF OTHERS, THEN THE COMPANY WILL PROMPTLY GIVE THE INVESTORS WRITTEN
NOTICE THEREOF AND WILL USE ITS BEST EFFORTS TO INCLUDE IN SUCH REGISTRATION ALL
OR ANY PART OF THE REGISTRABLE SECURITIES REQUESTED BY SUCH INVESTORS TO BE
INCLUDED THEREIN (EXCLUDING ANY REGISTRABLE SECURITIES PREVIOUSLY INCLUDED IN A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE AND HAS NOT BEEN
WITHDRAWN).  THIS REQUIREMENT DOES NOT APPLY TO COMPANY REGISTRATIONS ON FORM
S-4 OR S-8 OR THEIR EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED
SOLELY IN CONNECTION WITH AN ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY
SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE BENEFIT
PLANS.  EACH INVESTOR MUST GIVE ITS REQUEST FOR REGISTRATION UNDER THIS
PARAGRAPH TO THE COMPANY IN WRITING WITHIN 15 DAYS AFTER RECEIPT FROM THE
COMPANY OF NOTICE OF SUCH PENDING REGISTRATION.  IF THE REGISTRATION FOR WHICH
THE COMPANY GIVES NOTICE IS A PUBLIC OFFERING INVOLVING AN UNDERWRITING, THE
COMPANY WILL SO ADVISE THE INVESTORS AS PART OF THE ABOVE-DESCRIBED WRITTEN
NOTICE.  IN THAT EVENT, IF THE MANAGING UNDERWRITER(S) OF THE PUBLIC OFFERING
IMPOSE A LIMITATION ON THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE INCLUDED
IN THE REGISTRATION STATEMENT BECAUSE, IN SUCH UNDERWRITER(S)’ JUDGMENT, SUCH
LIMITATION WOULD BE NECESSARY TO EFFECT AN ORDERLY PUBLIC DISTRIBUTION, THEN THE
COMPANY WILL BE OBLIGATED TO INCLUDE ONLY SUCH LIMITED PORTION, IF ANY, OF THE
REGISTRABLE SECURITIES WITH RESPECT TO WHICH SUCH INVESTORS HAVE REQUESTED
INCLUSION HEREUNDER.  ANY EXCLUSION OF REGISTRABLE SECURITIES WILL BE MADE PRO
RATA AMONG ALL HOLDERS OF THE COMPANY’S SECURITIES

 

3

--------------------------------------------------------------------------------


 

seeking to include shares of Common Stock in proportion to the number of shares
of Common Stock sought to be included by those holders.  However, the Company
will not exclude any Registrable Securities unless the Company has first
excluded all outstanding securities the holders of which are not entitled by
right to inclusion of such securities in such Registration Statement or are not
entitled pro rata inclusion with the Registrable Securities.


 


(B)           NO RIGHT TO REGISTRATION OF REGISTRABLE SECURITIES UNDER THIS
SECTION 2.3 LIMITS IN ANY WAY THE REGISTRATION REQUIRED UNDER SECTION 2.1
ABOVE.  THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 2.3 EXPIRE UPON THE
EARLIER OF (I) THE EFFECTIVENESS OF THE REGISTRATION STATEMENT FILED PURSUANT TO
SECTION 2.1 ABOVE, (II) AFTER THE COMPANY HAS AFFORDED THE OPPORTUNITY FOR THE
INVESTORS TO EXERCISE REGISTRATION RIGHTS UNDER THIS SECTION 2.3 FOR TWO
REGISTRATIONS (PROVIDED, HOWEVER, THAT ANY INVESTOR THAT HAS HAD ANY REGISTRABLE
SECURITIES EXCLUDED FROM ANY REGISTRATION STATEMENT IN ACCORDANCE WITH THIS
SECTION 2.3 MAY INCLUDE IN ANY ADDITIONAL REGISTRATION STATEMENT FILED BY THE
COMPANY THE REGISTRABLE SECURITIES SO EXCLUDED) OR (III) WHEN ALL OF THE
REGISTRABLE SECURITIES HELD BY ANY INVESTOR MAY BE SOLD BY SUCH INVESTOR UNDER
RULE 144 WITHOUT BEING SUBJECT TO ANY VOLUME RESTRICTIONS.


 


2.4           ELIGIBILITY TO USE FORM S-3.  THE COMPANY REPRESENTS AND WARRANTS
THAT IT MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3 FOR REGISTRATION OF THE
SALE BY THE INVESTORS OF THE REGISTRABLE SECURITIES.  THE COMPANY WILL FILE ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY WITH THE SEC IN A TIMELY MANNER SO
AS TO PRESERVE ITS ELIGIBILITY FOR THE USE OF FORM S-3.


 


ARTICLE III
ADDITIONAL OBLIGATIONS OF THE COMPANY


 


3.1           CONTINUED EFFECTIVENESS OF REGISTRATION STATEMENT.  SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 3.6, THE COMPANY WILL KEEP THE REGISTRATION
STATEMENT COVERING THE REGISTRABLE SECURITIES EFFECTIVE UNDER RULE 415 AT ALL
TIMES DURING THE REGISTRATION PERIOD.  IN THE EVENT THAT THE NUMBER OF SHARES
AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT IS
INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES ISSUED, THE COMPANY WILL
(IF PERMITTED) AMEND THE REGISTRATION STATEMENT OR FILE A NEW REGISTRATION
STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS
TO COVER ALL OF THE REGISTRABLE SECURITIES.  THE COMPANY WILL FILE SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 30 BUSINESS DAYS AFTER THE NECESSITY THEREFOR ARISES (BASED UPON THE
MARKET PRICE OF THE COMMON STOCK AND OTHER RELEVANT FACTORS ON WHICH THE COMPANY
REASONABLY ELECTS TO RELY).  THE COMPANY WILL USE ITS BEST EFFORTS TO CAUSE SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS IS
PRACTICABLE AFTER THE FILING THEREOF, BUT IN NO EVENT LATER THAN 90 DAYS AFTER
THE DATE ON WHICH THE COMPANY REASONABLY FIRST DETERMINES THE NEED THEREFOR.


 


3.2           ACCURACY OF REGISTRATION STATEMENT.  ANY REGISTRATION STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED
THEREIN) FILED BY THE COMPANY COVERING REGISTRABLE SECURITIES WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY
WILL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION WITH THE REGISTRATION STATEMENT AS MAY BE NECESSARY TO PERMIT
SALES PURSUANT TO THE REGISTRATION STATEMENT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND, DURING SUCH PERIOD, WILL COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT

 

4

--------------------------------------------------------------------------------


 

with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement until the termination of the Registration
Period, or if earlier, until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof as set forth in the Registration Statement.


 


3.3           FURNISHING DOCUMENTATION.  THE COMPANY WILL FURNISH TO EACH
INVESTOR WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT,
OR TO ITS LEGAL COUNSEL, (A) PROMPTLY AFTER SUCH DOCUMENT IS FILED WITH THE SEC,
ONE COPY OF ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT AND ANY
AMENDMENTS THERETO, EACH PRELIMINARY PROSPECTUS AND FINAL PROSPECTUS AND EACH
AMENDMENT OR SUPPLEMENT THERETO; AND (B) A NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, AND ALL AMENDMENTS AND SUPPLEMENTS THERETO,
AND SUCH OTHER DOCUMENTS AS THE INVESTOR MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE INVESTOR. 
THE COMPANY WILL PROMPTLY NOTIFY BY FACSIMILE OR EMAIL EACH INVESTOR WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT OF THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT.


 


3.4           ADDITIONAL OBLIGATIONS.  THE COMPANY WILL USE ITS BEST EFFORTS TO
(A) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
EACH INVESTOR WHO HOLDS (OR HAS THE RIGHT TO HOLD) REGISTRABLE SECURITIES BEING
OFFERED REASONABLY REQUESTS, (B) PREPARE AND FILE IN THOSE JURISDICTIONS ANY
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THEIR
EFFECTIVENESS DURING THE REGISTRATION PERIOD, (C) TAKE ANY OTHER ACTIONS
NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL
TIMES DURING THE REGISTRATION PERIOD, AND (D) TAKE ANY OTHER ACTIONS REASONABLY
NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH
JURISDICTIONS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY IS NOT REQUIRED, IN
CONNECTION WITH SUCH OBLIGATIONS, TO (I) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3.4, (II) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION,
(III) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION,
(IV) PROVIDE ANY UNDERTAKINGS THAT CAUSE MATERIAL EXPENSE OR MATERIAL BURDEN TO
THE COMPANY, OR (V) MAKE ANY CHANGE IN ITS CHARTER OR BYLAWS, WHICH IN EACH CASE
THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES TO BE CONTRARY TO THE BEST
INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.


 


3.5           UNDERWRITTEN OFFERINGS.  IF THE INVESTORS WHO HOLD A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES BEING OFFERED IN AN OFFERING PURSUANT TO
A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO UNDER THIS
AGREEMENT SELECT UNDERWRITERS REASONABLY ACCEPTABLE TO THE COMPANY FOR SUCH
OFFERING, THE COMPANY WILL ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN
UNDERWRITING AGREEMENT IN USUAL AND CUSTOMARY FORM INCLUDING, WITHOUT
LIMITATION, CUSTOMARY INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS, WITH THE
MANAGING UNDERWRITER OF SUCH OFFERING.


 


3.6           SUSPENSION OF REGISTRATION.


 


(A)           THE COMPANY WILL NOTIFY (BY TELEPHONE AND ALSO BY FACSIMILE AND
REPUTABLE OVERNIGHT COURIER) EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES
BEING SOLD PURSUANT TO A REGISTRATION STATEMENT OF THE HAPPENING OF ANY EVENT OF
WHICH THE COMPANY HAS KNOWLEDGE AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN
THE REGISTRATION STATEMENT AS THEN IN EFFECT INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY WILL MAKE SUCH NOTIFICATION
AS PROMPTLY AS PRACTICABLE (BUT IN NO

 

5

--------------------------------------------------------------------------------


 

event more than two business days) after the Company becomes aware of the event,
will promptly (but in no event more than ten business days) prepare and file a
supplement or amendment to the Registration Statement to correct such untrue
statement or omission, and will deliver a number of copies of such supplement or
amendment to each Investor as such Investor may reasonably request.


 


(B)           NOTWITHSTANDING THE OBLIGATIONS UNDER SECTION 3.6(A), IF IN THE
GOOD FAITH JUDGMENT OF THE COMPANY, FOLLOWING CONSULTATION WITH LEGAL COUNSEL,
IT WOULD BE DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS FOR RESALES OF
REGISTRABLE SECURITIES TO BE MADE PURSUANT TO THE REGISTRATION STATEMENT DUE TO
THE EXISTENCE OF A MATERIAL DEVELOPMENT OR POTENTIAL MATERIAL DEVELOPMENT
INVOLVING THE COMPANY WHICH THE COMPANY WOULD BE OBLIGATED TO DISCLOSE IN THE
REGISTRATION STATEMENT, BUT WHICH DISCLOSURE WOULD BE PREMATURE OR OTHERWISE
INADVISABLE AT SUCH TIME OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT UPON THE COMPANY AND ITS STOCKHOLDERS, THE COMPANY WILL HAVE THE
RIGHT TO SUSPEND THE USE OF THE REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE
THAN FORTY-FIVE DAYS, PROVIDED, HOWEVER, THAT THE COMPANY MAY SO DEFER OR
SUSPEND THE USE OF THE REGISTRATION STATEMENT NO MORE THAN ONE TIME IN ANY
TWELVE-MONTH PERIOD.


 


(C)           SUBJECT TO THE COMPANY’S RIGHTS UNDER THIS SECTION 3, THE COMPANY
WILL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER
SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT AND, IF SUCH AN ORDER IS
ISSUED, WILL USE ITS BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF SUCH ORDER AT THE
EARLIEST POSSIBLE TIME AND TO NOTIFY EACH INVESTOR THAT HOLDS REGISTRABLE
SECURITIES BEING SOLD (OR, IN THE EVENT OF AN UNDERWRITTEN OFFERING, THE
MANAGING UNDERWRITERS) OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
THE PURCHASE AGREEMENT, IF THE USE OF THE REGISTRATION STATEMENT IS SUSPENDED BY
THE COMPANY, THE COMPANY WILL PROMPTLY (BUT IN NO EVENT MORE THAN TWO BUSINESS
DAYS) GIVE NOTICE OF THE SUSPENSION TO ALL INVESTORS WHOSE SECURITIES ARE
COVERED BY THE REGISTRATION STATEMENT, AND WILL PROMPTLY (BUT IN NO EVENT MORE
THAN TWO BUSINESS DAYS) NOTIFY EACH SUCH INVESTOR AS SOON AS THE USE OF THE
REGISTRATION STATEMENT MAY BE RESUMED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN THE PURCHASE AGREEMENT, THE COMPANY WILL CAUSE THE
TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF
AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT IN CONNECTION
WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH SUCH INVESTOR HAS
ENTERED INTO A CONTRACT FOR SALE PRIOR TO RECEIPT OF NOTICE OF SUCH SUSPENSION
AND FOR WHICH SUCH INVESTOR HAS NOT YET SETTLED, UNLESS OTHERWISE PROHIBITED BY
LAW.


 


3.7           REVIEW BY THE INVESTORS.  THE COMPANY WILL PERMIT A SINGLE FIRM OF
LEGAL COUNSEL, DESIGNATED BY THE INVESTORS WHO HOLD A MAJORITY IN INTEREST OF
THE REGISTRABLE SECURITIES BEING SOLD PURSUANT TO A REGISTRATION STATEMENT
(“INVESTOR’S COUNSEL”), TO REVIEW THE REGISTRATION STATEMENT AND ALL AMENDMENTS
AND SUPPLEMENTS THERETO A REASONABLE AMOUNT OF TIME (NOT TO EXCEED FIVE (5)
DAYS) PRIOR TO THEIR FILING WITH THE SEC, AND WILL NOT FILE ANY DOCUMENT IN A
FORM TO WHICH SUCH COUNSEL REASONABLY OBJECTS, UNLESS OTHERWISE REQUIRED BY LAW
IN THE OPINION OF THE COMPANY’S COUNSEL.  THE SECTIONS OF ANY SUCH REGISTRATION
STATEMENT INCLUDING INFORMATION WITH RESPECT TO THE INVESTORS, THE INVESTORS’
BENEFICIAL OWNERSHIP OF SECURITIES OF THE COMPANY OR THE INVESTORS’ INTENDED
METHOD OF DISPOSITION OF REGISTRABLE SECURITIES MUST CONFORM TO THE INFORMATION
PROVIDED TO THE COMPANY BY EACH OF THE INVESTORS OR INVESTORS COUNSEL.


 


3.8           COMFORT LETTER; LEGAL OPINION.  AT THE REQUEST OF THE INVESTORS
WHO HOLD A MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES BEING SOLD
PURSUANT TO A REGISTRATION STATEMENT, AND ON THE DATE THAT REGISTRABLE
SECURITIES ARE DELIVERED TO AN UNDERWRITER FOR SALE IN CONNECTION WITH THE

 

6

--------------------------------------------------------------------------------


 

Registration Statement, the Company will furnish to the Investors and the
underwriters (i) a letter, dated such date, from the Company’s independent
certified public accountants, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters; and (ii) an opinion, dated such
date, from counsel representing the Company for purposes of the Registration
Statement, in form and substance as is customarily given in an underwritten
public offering, addressed to the underwriters and Investors.


 


3.9           DUE DILIGENCE; CONFIDENTIALITY.


 


(A)           THE COMPANY WILL MAKE AVAILABLE FOR INSPECTION BY ANY INVESTOR
WHOSE REGISTRABLE SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION
STATEMENT, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO THE
REGISTRATION STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
ANY SUCH INVESTOR OR UNDERWRITER (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY (COLLECTIVELY, THE “RECORDS”), AS EACH INSPECTOR REASONABLY DEEMS
NECESSARY TO ENABLE THE INSPECTOR TO EXERCISE ITS DUE DILIGENCE RESPONSIBILITY. 
THE COMPANY WILL CAUSE ITS OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
INFORMATION THAT ANY INSPECTOR MAY REASONABLY REQUEST FOR PURPOSES OF PERFORMING
SUCH DUE DILIGENCE.


 


(B)           EACH INSPECTOR WILL HOLD IN CONFIDENCE, AND WILL NOT MAKE ANY
DISCLOSURE (EXCEPT TO AN INVESTOR) OF, ANY RECORDS OR OTHER INFORMATION THAT THE
COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION
THE INSPECTORS ARE SO NOTIFIED, UNLESS (I) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (II) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR
OTHER ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, (III) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT (TO THE
KNOWLEDGE OF THE RELEVANT INSPECTOR), (IV) THE RECORDS OR OTHER INFORMATION WAS
DEVELOPED INDEPENDENTLY BY AN INSPECTOR WITHOUT BREACH OF THIS AGREEMENT, (V)
THE INFORMATION WAS KNOWN TO THE INSPECTOR BEFORE RECEIPT OF SUCH INFORMATION
FROM THE COMPANY, OR (VI) THE INFORMATION WAS DISCLOSED TO THE INSPECTOR BY A
THIRD PARTY WITHOUT RESTRICTION.  THE COMPANY IS NOT REQUIRED TO DISCLOSE ANY
CONFIDENTIAL INFORMATION IN THE RECORDS TO ANY INSPECTOR UNLESS AND UNTIL SUCH
INSPECTOR HAS ENTERED INTO A CONFIDENTIALITY AGREEMENT (IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY) WITH THE COMPANY WITH RESPECT THERETO,
SUBSTANTIALLY IN THE SUBSTANCE OF THIS SECTION 3.9(B).  EACH INVESTOR WILL, UPON
LEARNING THAT DISCLOSURE OF RECORDS CONTAINING CONFIDENTIAL INFORMATION IS
SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR
THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT
THE COMPANY’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF,
OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING
HEREIN WILL BE DEEMED TO LIMIT THE INVESTOR’S ABILITY TO SELL REGISTRABLE
SECURITIES IN A MANNER THAT IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND
REGULATIONS.


 


(C)           THE COMPANY WILL HOLD IN CONFIDENCE, AND WILL NOT MAKE ANY
DISCLOSURE OF, INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNDER
THIS AGREEMENT UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY
WITH FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION
IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT, (V) THE INFORMATION WAS DISCLOSED TO THE COMPANY BY A THIRD PARTY
WITHOUT

 

7

--------------------------------------------------------------------------------


 

restriction or (vi) such Investor consents to the form and content of any such
disclosure.  If the Company learns that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, the Company will give prompt
notice to such Investor prior to making such disclosure and allow such Investor,
at its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.


 


3.10         TRANSFER AGENT; REGISTRAR.  THE COMPANY WILL PROVIDE A TRANSFER
AGENT AND REGISTRAR, WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE
SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.


 


3.11         SHARE CERTIFICATES.  THE COMPANY WILL COOPERATE WITH THE INVESTORS
WHO HOLD REGISTRABLE SECURITIES BEING SOLD AND WITH THE MANAGING UNDERWRITER(S),
IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT
BEARING ANY RESTRICTIVE LEGENDS) REPRESENTING REGISTRABLE SECURITIES TO BE
OFFERED PURSUANT TO A REGISTRATION STATEMENT AND WILL ENABLE SUCH CERTIFICATES
TO BE IN SUCH DENOMINATIONS OR AMOUNTS AS THE CASE MAY BE, AND REGISTERED IN
SUCH NAMES AS THE INVESTORS OR THE MANAGING UNDERWRITER(S), IF ANY, MAY
REASONABLY REQUEST, ALL IN ACCORDANCE WITH ARTICLE V OF THE PURCHASE AGREEMENT.


 


3.12         PLAN OF DISTRIBUTION.  AT THE REQUEST OF THE INVESTORS HOLDING A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES REGISTERED PURSUANT TO A
REGISTRATION STATEMENT, THE COMPANY WILL PROMPTLY PREPARE AND FILE WITH THE SEC
SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO THE
REGISTRATION STATEMENT, AND THE PROSPECTUS USED IN CONNECTION WITH THE
REGISTRATION STATEMENT, AS MAY BE NECESSARY IN ORDER TO CHANGE THE PLAN OF
DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT.


 


3.13         SECURITIES LAWS COMPLIANCE.  THE COMPANY WILL COMPLY WITH ALL
APPLICABLE LAWS RELATED TO ANY REGISTRATION STATEMENT RELATING TO THE OFFER AND
SALE OF REGISTRABLE SECURITIES AND WITH ALL APPLICABLE RULES AND REGULATIONS OF
GOVERNMENTAL AUTHORITIES IN CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION,
THE SECURITIES ACT, THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED
BY THE SEC).


 


3.14         FURTHER ASSURANCES.  THE COMPANY WILL TAKE ALL OTHER REASONABLE
ACTIONS AS ANY INVESTOR OR THE UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST TO
EXPEDITE AND FACILITATE DISPOSITION BY SUCH INVESTOR OF THE REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


ARTICLE IV
OBLIGATIONS OF THE INVESTORS


 


4.1           INVESTOR INFORMATION.  AS A CONDITION TO THE OBLIGATIONS OF THE
COMPANY TO COMPLETE ANY REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO
THE REGISTRABLE SECURITIES OF EACH INVESTOR, SUCH INVESTOR SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT
AS IS REASONABLY REQUIRED BY THE COMPANY TO EFFECT THE REGISTRATION OF THE
REGISTRABLE SECURITIES.  AT LEAST TEN BUSINESS DAYS PRIOR TO THE FIRST
ANTICIPATED FILING DATE OF A REGISTRATION STATEMENT FOR ANY REGISTRATION UNDER
THIS AGREEMENT, THE COMPANY WILL NOTIFY EACH INVESTOR OF THE INFORMATION THE
COMPANY REQUIRES FROM THAT INVESTOR IF THE INVESTOR ELECTS TO HAVE ANY OF ITS
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT, OTHER THAN
INFORMATION CONTAINED IN THE SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
ATTACHED HERETO AS ANNEX A, WHICH SHALL BE

 

8

--------------------------------------------------------------------------------


 

completed and delivered to the Company no later than five days after the Closing
Date.  If, within two business days prior to the filing date, the Company has
not received the requested information from an Investor, then the Company may
file the Registration Statement without including Registrable Securities of that
Investor.


 


4.2           FURTHER ASSURANCES.  EACH INVESTOR WILL COOPERATE WITH THE
COMPANY, AS REASONABLY REQUESTED BY THE COMPANY, IN CONNECTION WITH THE
PREPARATION AND FILING OF ANY REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH
INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S ELECTION TO
EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE SECURITIES FROM THE REGISTRATION
STATEMENT.


 


4.3           SUSPENSION OF SALES.  UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3.6, EACH
INVESTOR WILL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES
UNTIL IT RECEIVES COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED
BY SECTION 3.6.  IF SO DIRECTED BY THE COMPANY, EACH INVESTOR WILL DELIVER TO
THE COMPANY (AT THE EXPENSE OF THE COMPANY) OR DESTROY (AND DELIVER TO THE
COMPANY A CERTIFICATE OF DESTRUCTION) ALL COPIES IN THE INVESTOR’S POSSESSION
(OTHER THAN A LIMITED NUMBER OF FILE COPIES) OF THE PROSPECTUS COVERING SUCH
REGISTRABLE SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


4.4           UNDERWRITTEN OFFERINGS.


 


(A)           IF INVESTORS HOLDING A MAJORITY IN INTEREST OF THE REGISTRABLE
SECURITIES BEING REGISTERED (WITH THE APPROVAL OF THE INITIAL INVESTORS)
DETERMINE TO ENGAGE THE SERVICES OF AN UNDERWRITER, EACH INVESTOR WILL ENTER
INTO AND PERFORM SUCH INVESTOR’S OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN
USUAL AND CUSTOMARY FORM, INCLUDING, WITHOUT LIMITATION, CUSTOMARY
INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS, WITH THE MANAGING UNDERWRITER OF
SUCH OFFERING, AND WILL TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED IN
ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES,
UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S
ELECTION TO EXCLUDE ALL OF ITS REGISTRABLE SECURITIES FROM SUCH REGISTRATION
STATEMENT.


 


(B)           WITHOUT LIMITING ANY INVESTOR’S RIGHTS UNDER SECTION 2.1 HEREOF,
NO INVESTOR MAY PARTICIPATE IN ANY UNDERWRITTEN DISTRIBUTION HEREUNDER UNLESS
SUCH INVESTOR (A) AGREES TO SELL SUCH INVESTOR’S REGISTRABLE SECURITIES ON THE
BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE INVESTORS
ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS, (B) COMPLETES AND EXECUTES ALL
QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS, AND (C) AGREES TO PAY ITS PRO RATA SHARE OF ALL UNDERWRITING
DISCOUNTS AND COMMISSIONS APPLICABLE WITH RESPECT TO ITS REGISTRABLE SECURITIES.


 


ARTICLE V
EXPENSES OF REGISTRATION


 

The Company will bear all reasonable expenses, other than underwriting discounts
and commissions, and transfer taxes, if any, incurred in connection with
registrations, filings or qualifications pursuant to Articles II and III of this
Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one firm
of legal counsel selected by the Initial Investors pursuant to Section 3.7
hereof.

 

9

--------------------------------------------------------------------------------


 


ARTICLE VI
INDEMNIFICATION


 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 


6.1           TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY, DEFEND
AND HOLD HARMLESS EACH INVESTOR THAT HOLDS SUCH REGISTRABLE SECURITIES, AND
AGENTS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, UNDERWRITERS (AS DEFINED IN THE
SECURITIES ACT) FOR SUCH INVESTORS AND ANY DIRECTORS OR OFFICERS OF SUCH
INVESTOR OR SUCH UNDERWRITER AND ANY PERSON WHO CONTROLS SUCH INVESTOR OR SUCH
UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH,
AN “INVESTOR INDEMNIFIED PERSON”) AGAINST ANY LOSSES, CLAIMS, DAMAGES, EXPENSES
OR LIABILITIES (COLLECTIVELY, AND TOGETHER WITH ACTIONS, PROCEEDINGS OR
INQUIRIES BY ANY REGULATORY OR SELF-REGULATORY ORGANIZATION, WHETHER COMMENCED
OR THREATENED IN RESPECT THEREOF, “CLAIMS”) TO WHICH ANY OF THEM BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIMS
ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS, OMISSIONS OR
VIOLATIONS IN A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT, ANY
POST-EFFECTIVE AMENDMENT THEREOF OR ANY PROSPECTUS INCLUDED THEREIN:  (A) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THEREOF OR THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (B) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS OR ANY PRELIMINARY PROSPECTUS (AS IT MAY BE AMENDED OR SUPPLEMENTED)
OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, OR (C) ANY VIOLATION OR
ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY
OTHER LAW, INCLUDING WITHOUT LIMITATION ANY STATE SECURITIES LAW OR ANY RULE OR
REGULATION THEREUNDER (THE MATTERS IN THE FOREGOING CLAUSES (A) THROUGH (C)
BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO THE RESTRICTIONS SET FORTH IN
SECTION 6.4 WITH RESPECT TO THE NUMBER OF LEGAL COUNSEL, THE COMPANY WILL
REIMBURSE THE INVESTORS AND EACH SUCH ATTORNEY, ACCOUNTANT, UNDERWRITER OR
CONTROLLING PERSON AND EACH SUCH OTHER INVESTOR INDEMNIFIED PERSON, PROMPTLY AS
SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6.1 (I) DOES NOT APPLY
TO A CLAIM BY AN INVESTOR INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A
VIOLATION THAT OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY SUCH INVESTOR INDEMNIFIED PERSON
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR
SUPPLEMENT THERETO, IF SUCH PROSPECTUS OR SUPPLEMENT THERETO WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3.3 HEREOF; AND (II) DOES NOT APPLY
TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS MADE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD. THIS INDEMNITY OBLIGATION WILL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSONS
AND WILL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS
UNDER ARTICLE IX OF THIS AGREEMENT.


 


6.2           IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR
IS PARTICIPATING, EACH SUCH INVESTOR WILL INDEMNIFY AND HOLD HARMLESS, TO THE
SAME EXTENT AND IN THE SAME MANNER SET FORTH IN SECTION 6.1 ABOVE, THE COMPANY,
EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION
STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF
THE SECURITIES ACT OR THE EXCHANGE ACT, AND ANY OTHER STOCKHOLDER SELLING
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR ANY OF ITS DIRECTORS OR
OFFICERS OR ANY PERSON WHO CONTROLS SUCH STOCKHOLDER

 

10

--------------------------------------------------------------------------------


 

within the meaning of the Securities Act or the Exchange Act (each a “Company
Indemnified Person”) against any Claim to which any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Claim
arises out of or is based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by such Investor
expressly for use in such Registration Statement.  Subject to the restrictions
set forth in Section 6.4 with respect to the number of legal counsel, such
Investor will promptly reimburse each Company Indemnified Person for any legal
or other expenses (promptly as such expenses are incurred and due and payable)
reasonably incurred by them in connection with investigating or defending any
such Claim.   However, the indemnity agreement contained in this Section 6.2
does not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent will
not be unreasonably withheld, and no Investor will be liable under this
Agreement (including this Section 6.2 and Article VII) for the amount of any
Claim that exceeds the net proceeds actually received by such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  This indemnity will remain in full force and effect regardless of
any investigation made by or on behalf of a Company Indemnified Party and will
survive the transfer of the Registrable Securities by the Investors under
Article IX of this Agreement.


 


6.3           IF ANY PROCEEDING SHALL BE BROUGHT OR ANY CLAIM ASSERTED AGAINST
ANY PERSON ENTITLED TO INDEMNITY UNDER SECTIONS 6.1 OR 6.2 HEREOF (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF;
PROVIDED, HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES
PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


 


6.4           AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT
THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PARTIES UNLESS: (I) THE INDEMNIFYING PARTY HAS
AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; (II) THE INDEMNIFYING PARTY
SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH PROCEEDING AND TO
EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ANY SUCH
PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT A
CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME COUNSEL WERE TO REPRESENT
SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN WHICH CASE, IF SUCH
INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO
EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF AND
SUCH COUNSEL SHALL BE AT THE REASONABLE EXPENSE OF THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE COUNSEL).  THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF
WHICH ANY INDEMNIFIED PARTY IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.

 

11

--------------------------------------------------------------------------------


 


6.5           SUBJECT TO THE FOREGOING, ALL REASONABLE FEES AND EXPENSES OF THE
INDEMNIFIED PARTY (INCLUDING FEES AND EXPENSES TO THE EXTENT INCURRED IN
CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND SUCH PROCEEDING IN A MANNER
NOT INCONSISTENT WITH THIS SECTION) SHALL BE PAID TO THE INDEMNIFIED PARTY, AS
INCURRED, WITHIN TEN (10) BUSINESS DAYS OF WRITTEN NOTICE THEREOF TO THE
INDEMNIFYING PARTY, WHICH NOTICE SHALL BE DELIVERED NO MORE FREQUENTLY THAN ON A
MONTHLY BASIS (REGARDLESS OF WHETHER IT IS ULTIMATELY DETERMINED THAT AN
INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER; PROVIDED, THAT
THE INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED PARTY TO UNDERTAKE TO
REIMBURSE ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS FINALLY JUDICIALLY
DETERMINED THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER).


 


ARTICLE VII
CONTRIBUTION


 

If the indemnification provided for in Article VI is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and of the indemnified party, on the other, in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided, that
in no event shall any contribution by a Investor under this Article VII exceed
the net proceeds from the offering received by such Investor, except in the case
of fraud by such Investor.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 


ARTICLE VIII
EXCHANGE ACT REPORTING


 

In order to make available to the Investors the benefits of Rule 144 or any
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration, the
Company will:

 


(A)           FILE WITH THE SEC IN A TIMELY MANNER, AND MAKE AND KEEP AVAILABLE,
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS
AND FILE AND MAKE AVAILABLE OF SUCH REPORTS AND OTHER DOCUMENTS AS REQUIRED FOR
THE APPLICABLE PROVISIONS OF RULE 144; AND


 


(B)           FURNISH TO EACH INVESTOR, SO LONG AS SUCH INVESTOR HOLDS
REGISTRABLE SECURITIES, PROMPTLY UPON THE INVESTOR’S REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND
DOCUMENTS FILED BY THE COMPANY WITH THE SEC, AND (III) SUCH OTHER INFORMATION AS
MAY BE REASONABLY REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH SECURITIES
PURSUANT TO RULE 144 WITHOUT REGISTRATION.

 

12

--------------------------------------------------------------------------------


 


ARTICLE IX
ASSIGNMENT OF REGISTRATION RIGHTS


 

The rights of the Initial Investors hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, may be
assigned by the Initial Investors to transferees or assignees of all or any
portion of the Registrable Securities, but only if (a) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (b) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (c) after such transfer
or assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (d) at or before the time the Company received the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein, (e) such transfer is made in accordance with the applicable requirements
of the Purchase Agreement, and (f) the transferee is an “accredited investor” as
that term is defined in Rule 501 of Regulation D.

 


ARTICLE X
AMENDMENT OF REGISTRATION RIGHTS


 

This Agreement may be amended and the obligations hereunder may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and of the Investors
who then hold a majority of the Registrable Securities.  Any amendment or waiver
effected in accordance with this Article X is binding upon each Investor and the
Company.

 


ARTICLE XI
MISCELLANEOUS


 


11.1         CONFLICTING INSTRUCTIONS.  A PERSON OR ENTITY IS DEEMED TO BE A
HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH PERSON OR ENTITY OWNS OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS OR ENTITIES WITH RESPECT TO THE
SAME REGISTRABLE SECURITIES, THE COMPANY WILL ACT UPON THE BASIS OF
INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH
REGISTRABLE SECURITIES.


 


11.2         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT WILL BE GIVEN AS SET FORTH IN THE PURCHASE AGREEMENT.


 


11.3         WAIVER.  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER
THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR
REMEDY, DOES NOT OPERATE AS A WAIVER THEREOF.


 


11.4         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE FEDERAL SECURITIES LAWS AND THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES
HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL
AND STATE COURTS LOCATED IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA WITH
RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HEREBY IRREVOCABLY WAIVES

 

13

--------------------------------------------------------------------------------


 

ANY RIGHT THAT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY.


 


11.5         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. 
ANY PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW WILL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


 


11.6         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PURCHASE AGREEMENT
(INCLUDING ALL SCHEDULES AND EXHIBITS THERETO) CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. 
THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN
THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS AGREEMENT SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


11.7         SUCCESSORS AND ASSIGNS.  SUBJECT TO THE REQUIREMENTS OF ARTICLE IX
HEREOF, THIS AGREEMENT INURES TO THE BENEFIT OF AND IS BINDING UPON THE
SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, INCLUDING, WITHOUT LIMITATION, ARTICLE IX, THE RIGHTS OF
AN INVESTOR HEREUNDER ARE ASSIGNABLE TO AND EXERCISABLE BY A BONA FIDE PLEDGEE
OF THE REGISTRABLE SECURITIES IN CONNECTION WITH AN INVESTOR’S MARGIN OR
BROKERAGE ACCOUNTS.


 


11.8         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT AFFECT ITS
INTERPRETATION.


 


11.9         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH IS DEEMED AN ORIGINAL BUT ALL OF WHICH CONSTITUTE
ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE
DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION, AND FACSIMILE
SIGNATURES ARE BINDING ON THE PARTIES HERETO.


 


11.10       FURTHER ASSURANCES.  EACH PARTY WILL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND WILL EXECUTE AND
DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


11.11       CONSENTS.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL CONSENTS
AND OTHER DETERMINATIONS TO BE MADE BY THE INVESTORS PURSUANT TO THIS AGREEMENT
WILL BE MADE BY THE INVESTORS HOLDING A MAJORITY IN INTEREST OF THE REGISTRABLE
SECURITIES.


 


11.12       NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT IS
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

[SIGNATURES ON FOLLOWING PAGE]

 

14

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first above
written.

 

 

COMPANY:

 

 

 

DYNTEK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

OMNIBUS SIGNATURE PAGE TO

DYNTEK, INC.

REGISTRATION RIGHTS AGREEMENT

 

The undersigned hereby executes and delivers the Registration Rights Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Agreement and Signature Pages of the other parties named in said
Agreement, shall constitute one and the same document in accordance with the
terms of the Agreement.

 

 

Sign Name:

 

 

Print Name:

 

 

Address:

 

 

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Number of Common Shares:

 

 

Number of Warrant Shares:

 

 

i

--------------------------------------------------------------------------------


 

ANNEX A

 

Dyntek, Inc.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock, $.0001 par value per share
(the “Common Stock”) of Dyntek, Inc. (the “Company”) (the “Registrable
Securities”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of February      , 2005 (the “Registration Rights
Agreement”), among the Company and the Investors named therein.  A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

A-1

--------------------------------------------------------------------------------


 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.

Name.

 

 

 

 

 

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

 

 

 

2.  Address for Notices to Selling Securityholder:

 

 

 

 

Telephone:

 

 

Fax:

 

 

Contact Person:

 

 

3.  Beneficial Ownership of Registrable Securities:

 

 

 

(a)

Type and Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

4.  Broker-Dealer Status:

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Are you a broker-dealer?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes  o

 

No  o

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

 

 

 

 

 

(b)

Are you an affiliate of a broker-dealer?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes  o

 

No  o

 

 

 

 

 

 

 

 

 

 

 

 

(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

 

 

 

 

 

 

 

 

 

Yes  o

 

No  o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

 

 

 

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

 

 

 

 

 

 

 

 

 

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

 

 

 

 

 

 

 

(a)

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

6.  Relationships with the Company:

 

 

 

 

 

 

 

 

 

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

 

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Dyntek, Inc.

c/o Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA  92660

Attention:  Christopher D. Ivey

 

A-4

--------------------------------------------------------------------------------